Per Curiam.

The motion for a rule that these causes be con» solidated, must be denied. The notes are of different dates, for different sums, and payable at different times; and, for any thing that appears, different defences may be set up in the several suits, compel a consolidation, under such circumstances, would be going farther than is the usual practice of this court or the K. B. in England; (1 Caines' Rep. 114. Imp. K. R. Prac. 668. 1 Tidd, 556.) though the case of Cecil v. Briggs (2 Term 639.) would' seem to extend the consolidation rule to all actions between the same parties, and brought at the same time, where the causes of action might be comprised in the same declaration. A liberal extension of this rule is well calculated to prevent oppression> by an unnecessary accumulation of costs, and we should be inclined to say, that where separate suits are brought upon notes or contracts made at the same time, and which might have been united in one action, and when the defence is the same in all, a consolidation rule ought to be granted.
Rule refused.